Wells Fargo Bank, N.A. v Hernandez (2022 NY Slip Op 02575)





Wells Fargo Bank, N.A. v Hernandez


2022 NY Slip Op 02575


Decided on April 20, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ANGELA G. IANNACCI, J.P.
ROBERT J. MILLER
JOSEPH J. MALTESE
WILLIAM G. FORD, JJ.


2019-05683
 (Index No. 17978/09)

[*1]Wells Fargo Bank, N.A., etc., respondent,
vDorcas Hernandez, appellant, et al., defendants. 


Reed Smith LLP, New York, NY (Joseph S. Jacobs and Andrew B. Messite of counsel), for respondent.
Jonathan Cohen, New York, NY, for appellant.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Dorcas Hernandez appeals from an order of the Supreme Court, Queens County (Leonard Livote, J.), dated March 19, 2019. The order, insofar as appealed from, denied those branches of that defendant's motion which were pursuant to CPLR 5015 to vacate prior orders of the same court dated February 25, 2014, and June 20, 2018, inter alia, granting the plaintiff's motion, among other things, for an order of reference and to discontinue the action insofar as asserted against the defendant Keith Hernandez and to remove his name from the caption, and pursuant to CPLR 3012(d) to compel the plaintiff to accept her late answer.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order dated March 19, 2019, must be dismissed because the right of direct appeal therefrom terminated with the entry of the order and judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from that order are brought up for review and have been considered on the appeal from the order and judgment of foreclosure and sale (Wells Fargo Bank, N.A. v Hernandez, ___ AD3d ___ [Appellate Division Docket No. 2019-09533; decided herewith]; see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248).
IANNACCI, J.P., MILLER, MALTESE and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court